Citation Nr: 0217172	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  98-15 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right shoulder condition.

2.  Entitlement to service connection for anxiety disorder 
and/or a personality disorder, to include as due to an 
undiagnosed illness.

(The issue of entitlement to service connection for 
ulcerative colitis, to include as due to an undiagnosed 
illness will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The veteran had active duty service from February 1983 to 
July 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's claims for 
service connection for "nervousness" and "colon problems," 
and determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for a right shoulder condition.  The veteran 
appealed all denials.  The Board has determined that the 
issues are more accurately characterized as stated on the 
cover page of this decision.  

The Board notes that the June 1997 rating decision also 
denied a claim for bone and joint pain as due to an 
undiagnosed illness.  The veteran appealed this issue.  
However, in September 2002, the RO granted service 
connection for fibromyalgia which was considered to 
encompass the bone and joint pain, and this is considered a 
full grant of the benefits sought on appeal.  This issue is 
therefore not before the Board.    

With regard to the claim for service connection for 
ulcerative colitis, to include as due to an undiagnosed 
illness, the Board is undertaking additional development 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  In an unappealed decision, dated in September 1994, the 
Board denied the veteran's claim of entitlement to service 
connection for a right shoulder disorder.

2.  The evidence received since the Board's September 1994 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim. 

3.  The veteran does not have an undiagnosed disability 
manifested by neuropsychiatric signs or symptoms; his 
anxiety disorder and/or personality disorder is not related 
to his service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since 
the Board's September 1994 decision denying the veteran's 
claim for service connection for a right shoulder disorder; 
the claim for a right shoulder disorder is not reopened.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(2002).    

2.  Service connection may not be granted for the veteran's 
personality disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303(c), 4.9 (2002).

3.  An anxiety disorder, and a disability manifested by 
neuropsychiatric signs or symptoms, were not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA at the time of the decision on 
appeal, VA's duties have been fulfilled.  

VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the June 1997 rating decision, and the 
statement of the case, that the evidence did not show that 
the criteria had been met for reopening his claim that new 
and material evidence had been presented to reopen a claim 
for service connection for a right shoulder disorder.  He 
was further notified that the criteria had not been met for 
his claim of entitlement to service connection for 
nervousness due to an undiagnosed illness.  Those are the 
key issues in this case, and the rating decision, statement 
of the case (SOC), the April 2000 supplemental statement of 
the case (SSOC), and a March 2002 letter from the RO, 
informed the appellant of the relevant criteria.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision, SOC, SSOC and the RO's 
March 2002 letter informed the veteran of the information 
and evidence needed to substantiate his claims and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, the RO has 
obtained VA and non-VA treatment records, as well as service 
medical records from the National Personnel Records Center.  
In a letter, received in October 2002, the veteran reported 
that he had no other evidence to present, and that he 
desired that his claim be adjudicated.  The veteran has not 
asserted that any additional development is required, and it 
does not appear that there are any identified treatment 
records which have not been obtained.  With regard to the 
claim for service connection for anxiety, the appellant has 
been afforded a VA examination, the report of which includes 
an etiological opinion.  With regard to the claim for a 
right shoulder disorder, the Board notes that this is a "new 
and material claim," see 38 U.S.C.A. § 5108, and that as the 
Board has determined that the new and material evidence has 
not been presented, a remand for an etiological opinion is 
not required to decide this claim.  See 38 U.S.C.A. 
§ 5103A(f).  In addition, the April 2000 SSOC, the RO 
notified the veteran of the provisions of the VCAA, to 
include as codified at 38 U.S.C.A. § 5103A.  The SSOC 
informed him that VA would obtain his service medical 
records and other relevant records pertaining to his active 
duty that are held or maintained by a governmental entity, 
records of relevant medical treatment or examination at VA 
health care facilities or at the expense of VA, and any 
other relevant records held by any Federal department or 
agency which he adequately identifies and authorizes VA to 
obtain.  He was also told that VA would make reasonable 
efforts to help him obtain evidence, including private 
records, which he adequately identified and authorized VA to 
obtain, and which were relevant to his claims.  The SSOC 
informed the veteran that it was ultimately his 
responsibility to present and support his claims.  The Board 
therefore finds that VA has complied with its duty to notify 
the appellant of his duties to obtain evidence.  See 
Quartuccio v. Principi, No. 01- 997 (U. S. Vet. App. June 
19, 2002).  Based on the foregoing, the Board finds that 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating these 
claims.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.  Further development and further expending of 
VA's resources is not warranted.  


II.  New and Material

A review of the claims files shows that in September 1994, 
the Board denied a claim for service connection for a right 
shoulder disorder.  There was no appeal, and that decision 
became final.  See 38 U.S.C.A. § 7104(b).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In October 1994, the veteran applied to reopen this claim.  
In June 1997, the RO denied the claim after determining that 
new and material evidence had not been presented.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Id.

The most recent and final denial of this claim was the 
Board's decision dated in September 1994.  Therefore, the 
Board must determine if new and material evidence has been 
submitted since the Board's September 1994 decision.  See 
38 U.S.C.A. § 5108.  When determining whether the evidence 
is new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The evidence of record at the time of the Board's September 
1994 decision included the veteran's service medical 
records, which showed that the veteran complained of (an 
otherwise unspecified) painful or "trick" shoulder in a 
September 1988 report of medical history.  A notation in the 
report indicated that the veteran had left shoulder soreness 
with aggressive physical training, without limitation or 
dislocation.  The remainder of the service medical records, 
to include a separation examination report, did not show 
complaints or a diagnosis for the right shoulder.

As for the post-service evidence, a VA examination report, 
dated in December 1991, showed complaints of right shoulder 
pain, and that the veteran reported that he had a history of 
a dislocated shoulder while playing basketball which had 
been treated with closed reduction.  X-rays revealed slight 
or first degree acromioclavicular separation.  The diagnosis 
was right rotator cuff tendonitis.  A July 1993 VA 
examination report showed that the veteran did not have a 
right shoulder disability.  

At the time of the Board's September 1994 denial of the 
claim, there was no competent opinion of record showing that 
the veteran had a right shoulder disorder that was related 
to his service.  

Evidence received since the Board's September 1994 decision 
includes VA outpatient treatment and examination reports, 
dated between 1994 and 2001.  The VA outpatient treatment 
reports show that the veteran sought treatment for a wide 
variety of joint pains, to include right shoulder pain.  The 
impressions included fibromyalgia and right supraspinatus 
tendonitis.   A July 1997 VA examination report shows that 
the veteran reported that he had injured his right shoulder 
during a ball game in 1991, when he hyperextend it.  X-rays 
were normal.  The report contains diagnoses that include 
"right shoulder pain from previous injury, no objective 
findings at present."  The Board parenthetically notes that 
although the claims files contain private medical reports, 
dated between 1995 and 1998, and a July 2000 VA examination 
report, these records do not contain any relevant evidence.

The aforementioned medical evidence was not of record at the 
time of the Board's September 1994 decision, is not 
cumulative, and is "new " within the meaning of 38 C.F.R. 
§ 3.156.  However, the Board finds that this evidence is not 
material evidence.  Specifically, none of this evidence 
shows that the veteran currently has a right shoulder 
disorder, to include competent evidence of a nexus between a 
right shoulder disorder and the veteran's service.  
Accordingly, this evidence does not pertain to one of the 
evidentiary defects which were the basis for the Board's 
September 1994 decision.  The Board therefore finds that the 
submitted evidence does not bear directly and substantially 
upon the issue at hand, that this evidence is not probative 
of the issue at hand, and is not material.  See e.g., Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The claim is 
therefore not reopened.  



III.  Service Connection

The veteran argues that service connection is warranted for 
an anxiety disorder and/or a passive-aggressive personality 
disorder, to include as due to an undiagnosed illness.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to 
disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

In addition, service-connected disability compensation may 
be paid to (1) a claimant who is "a Persian Gulf veteran"; 
(2) "who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of [38 C.F.R. § 3.317]"; 
(3) which "became manifest either during active military, 
naval or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006"; and (4) 
that such symptomatology "by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis."  38 C.F.R. § 3.317(a); see also 38 
U.S.C.A. § 1117; 66 Fed. Reg. 56,614-56,615 (November 9, 
2001).

The veteran's service medical records include two "reports 
of medical history," dated in January 1986 and September 
1988, which show that the veteran reported that he was 
"hyperactive."  The September 1988 report notes that the 
veteran reported that he had not had any psychiatric 
consults.  Both of the accompanying examination reports show 
that his psychiatric condition was clinically evaluated as 
normal.  A separation examination report, dated in May 1991, 
also shows that the veteran's psychiatric condition was 
clinically evaluated as normal.   

The only pertinent post-service medical evidence is a VA 
mental disorders examination report, dated in July 1997.  
This report shows that in his assessment, the examiner 
stated:

[The veteran's] primary problem appears 
to be a personality disorder manifested 
by constant difficulty with authority 
figures.  Heavy drinking may have 
contributed to some of his military 
difficulties although he denies that 
this is the case.  He described himself 
as being "hyper" as a child.  He said 
this continues to the present date.  
There is no evidence of an acquired 
psychiatric disorder which began during, 
or was exacerbated by, military service.

The Axis I diagnosis was anxiety disorder, not otherwise 
specified.  The Axis II diagnosis was passive aggressive 
personality disorder.  

The Board initially finds that, to the extent that the 
veteran has filed a claim for a personality disorder, 
38 C.F.R. § 3.303(c) proscribes that a personality disorder 
is not a disease or injury within the meaning of veterans' 
benefits law.  See also 38 C.F.R. § 4.9.  A personality 
disorder is therefore not the type of disease for which VA 
compensation benefits (i.e., entitlement to service 
connection) may be awarded.  See Winn v. Brown, 8 Vet. App. 
510, 516 (1996) (holding "that 38 C.F.R. § 3.303(c), as it 
pertains to personality disorder, is a valid exercise of the 
authority granted to the Secretary . . . in 38 U.S.C. 
§ 501").  Hence, there is no legal basis under which service 
connection may be established for a personality disorder.  
The Board observes that in a case such as this one, "where 
the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the BVA terminated because 
of the absence of legal merit or the lack of entitlement 
under the law."  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Accordingly, to the extent that a claim has been 
presented for a personality disorder, the claim must be 
denied in the absence of any legal merit.  38 U.S.C.A. §§ 
1110; 1131.

The Board further finds that the preponderance of the 
evidence is against service connection for an anxiety 
disorder on a direct basis (i.e., on a basis not involving 
an undiagnosed illness).  See 38 C.F.R. § 3.303.  The 
veteran's service medical records do not contain a diagnosis 
of an anxiety disorder, or any other acquired psychiatric 
disorder.  The first evidence of an anxiety disorder is the 
diagnosis of an anxiety disorder found in the July 1997 VA 
examination report, and therefore comes approximately six 
years after separation from service.  This lengthy period 
without treatment weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there 
is no competent evidence of a nexus between the veteran's 
anxiety disorder, or any other acquired psychiatric 
disorder, and the veteran's service.  See 38 C.F.R. § 
3.303(d).  In this regard, the July 1997 VA examiner stated 
that there is no evidence of an acquired psychiatric 
disorder which began during, or was exacerbated by, military 
service.  There is no countervailing opinion of record.  The 
Board therefore finds that the veteran's anxiety disorder is 
not related to his service.  See 38 C.F.R. § 3.303.  

With regard to the claim that the veteran has an anxiety 
disorder due to an undiagnosed illness, the Board finds that 
the claim must be denied.  First, the veteran has been 
provided with a known clinical diagnoses; i.e., an anxiety 
disorder.  The application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an undiagnosed 
illness."  38 U.S.C.A. § 1117 (emphasis added); see also 38 
C.F.R. § 3.317(a)(1)(ii).  Furthermore, the Board points out 
that under 38 C.F.R. § 3.317 service connection for an 
undiagnosed illness requires objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms 
such as those listed at 38 C.F.R. § 3.317(b) (emphasis 
added).  In this case, the evidence does not show that the 
veteran has objectively exhibited signs or symptoms, to 
include neuropsychological signs or symptoms, which are 
manifestations of an undiagnosed illness as opposed to the 
symptoms of the anxiety disorder and/or personality 
disorder.  The Board therefore finds that the preponderance 
of the evidence is against the claim. Accordingly, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable, and the Board finds that the veteran's claim 
of entitlement to service connection for an anxiety disorder 
and/or passive-aggressive personality disorder, to include 
as due to an undiagnosed illness, must be denied.  

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has a nervous 
condition, to include as due to an undiagnosed illness, that 
should be service connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claim 
for service connection for an anxiety disorder and/or a 
passive-aggressive personality disorder, to include as due 
to an undiagnosed illness, must be denied.  


IV.  Conclusion

In reaching these decisions, the Board has considered the 
medical literature submitted in support of the veteran's 
claim.  This literature primarily pertains to legislative 
news and ALS (amyotrophic lateral sclerosis), and it is so 
general in nature, and nonspecific to the veteran's case, 
that the Board affords it no probative weight, as none of it 
provides medical evidence demonstrating a causal 
relationship between any currently claimed condition and the 
veteran's service.  Nor does it provide medical evidence 
that he has the claimed undiagnosed illness.  Therefore, 
these articles are insufficient to warrant reopening the 
claim for a right shoulder condition, or service connection 
for an anxiety disorder on any basis.  

With regard to the claim for an anxiety disorder and/or a 
passive-aggressive personality disorder, to include as due 
to an undiagnosed illness, as the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  
38 U.S.C.A. § 5107 (West 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Not having submitted new and material evidence, the claim of 
entitlement to service connection for a right shoulder 
condition is not reopened.  

Service connection for an anxiety disorder and/or a passive-
aggressive personality disorder, to include as due to an 
undiagnosed illness, is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

